IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00103-CV

HARRINGTON ENVIRONMENTAL SERVICES, LLC,
                                 Appellant
v.

CITY OF CLEBURNE, TEXAS AND
JOHNSON COUNTY, TEXAS,
                                                            Appellees


                          From the 18th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C201800880


                                       ORDER

       Appellees have requested a 30 day extension of time to file their brief in this

accelerated appeal. Appellant objects to an extension because appellant “is significantly

impacted by the ongoing injunction of its business operations that is currently causing

harm to Appellant.”

       Appellees’ motion is granted in part. Appellees’ brief is due 14 days from the date

of this order.

                                         PER CURIAM
Before Chief Justice Gray, and
       Justice Davis
Motion granted in part
Order issued and filed May 15, 2019




Harrington Environmental Servs., LLC v. City of Cleburne, et al.   Page 2